Supplemental Opinion on Remand from the Supreme Court.
Per Curiam.
Pursuant to the March 3, 1972, order of remand from the Supreme Court, we have considered our decision in this case in the light of People v Martin, 386 Mich 407 (1971), and People v Stevens, 386 Mich 579 (decided February 25, 1972). We affirm our prior opinion.
As we read Martin and Stevens, supra, a psychiatrist is proscribed from testifying at trial concerning facts gleaned from the defendant relating to the latter’s guilt, but a psychiatrist may testify to facts learned from and concerning the defendant which are themselves material to the case. We do not find in the record testimony of the psychiatrist that is proscribed by Martin and Stevens, supra. We do find testimony of the psychiatrist as to facts learned from and concerning defendant which the psychiatrist said he needed in formulating his opinion as to defendant’s sanity. The latter facts were also related by defendant from the witness stand prior to the testimony of the psychiatrist.